USAA 9800 Fredericksburg Road EAGLE San Antonio, TX 78288 LOGO (r) February 16, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: USAA Mutual Funds Trust 1933 Act File No. 33-65572 1940 Act File No. 811-7852 Dear Sir/Madam: Pursuant to Rule 497(e) of the Securities Act of 1933, the aforementioned Registrant hereby submits for filing interactive data relating to the supplement filed with the Securities and Exchange Commission on January27, 2012, under Rule 497(e) (Accession No. 0000908695-12-000005) to the Government Securities Fund's (formerly GNMATrust)prospectus DatedOctober 1, 2011. The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T, General Instruction C.3.(g) of Form N-1A and Rule 497(e). If you have any questions with respect to the enclosed, please contact me at (210) 498-4628. Sincerely, /s/ James G. Whetzel James G. Whetzel Assistant Secretary USAA Mutual Funds Trust Enclosure cc:K&L Gates LLP EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS Instance Document Exhibit – 101.SCH Schema Document Exhibit – 101.DEF Definition Linkbase Document Exhibit – 101.LAB Label Linkbase Document Exhibit – 101.PRE Presentation Linkbase Document
